COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00270-CV


JAMES S. AGOSTINI, JEANINE A.                                    APPELLANTS
BODIE, PATRICK P. BURGESS, S.
STANLEY HILL, ROBERT S.
PASCHAL, III, JEB S. ZOLLER,
STEPHEN E. SIMMONS AND
BRADFORD J. WILSON

                                           V.

FIRST COMMAND FINANCIAL                                            APPELLEES
SERVICES, INC., AND FIRST
COMMAND FINANCIAL PLANNING,
INC.


                                       ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellants’ motion to dismiss appeal. It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 6, 2012




                                      2